DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 11/15/2021 has been entered.
Response to Arguments
Applicant’s arguments have been fully considered but are moot in light of a new rejection.
Applicant again argues that the cited references do not teach a deep-content-classification (DCC) or a signature reduced cluster generated by inner-matching signatures. Again, these terms appear to be made up by the application. Until they are defined in the claim, they are given their broadest reasonable interpretations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a 

Claims 18-23, 26-31, and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kulkarni et al. US 2015/0254344 in view of Luo US 7,215,828.
	Regarding claims 18, 26, and 34, Kulkarni teaches “a method for identifying a correct orientation of a portion of an image for display, the method implemented on a computing device and comprising: receiving from a user device” ([0061] “The user site 102 may comprise, for example, a personal computer, a laptop computer, a tablet computer, or the like equipped with programs and interfaces to support data input and output and video fingerprinting and search monitoring that may be implemented both automatically and manually”) “the image” ([0066] “Reference units of multimedia content, such as video or movie clips 202.sub.1, 202.sub.2, . . . 202.sub.N that are relevant to the application at hand are identified” i.e. receiving);
 “querying, using the signature, a deep-content- classification (DCC) system to find a concept that matches the object” ([0066] “The set of reference signatures 204.sub.1, 204.sub.2, . . . 204.sub.M created by the video fingerprinting function 203 is organized by database generation function 206 into a reference database 208”), “wherein the querying of the DCC system is performed using the signature generated for the object shown in portion of the image” ([0070] “For each query signature, a score is derived based on the number of matches and the distances to the closest signatures in the set of selected reference signatures”) “wherein each concept is a collection of signatures representing the object[…]” ([0075] “The multimedia signature index organization supports accesses of the signature records corresponding to a multimedia identification (id), from a starting playout time to an ending playout time. The multimedia signature index organization is useful for the signature correlation process,”) “and metadata describing the at least one concept” ([0064] “The fingerprinting and search system 100 uses one or more fingerprints for a unit of multimedia content that are composed of a number of compact signatures, including cluster keys and associated metadata”), “wherein each collection of signatures is a signature reduced cluster generated by inter-matching signatures” ([0072] “It is advantageous for search operations that the signature records for a particular cluster key be stored contiguously. The set of signatures belonging to a cluster key is called a cluster”)
“retrieving[…]at least matching concept from the DCC according to the querying” ([0009] “Matches in query results are detected for succeeding displayed units of multimedia content”)
Kulkarni however does not explicitly teach the remaining claim limitations. Luo however teaches 
“identifying an object shown in the portion of the image” (abstract “employing a semantic object detection method to detect the presence and orientation of a semantic object; employing a scene layout detection method to detect the orientation of a scene layout”)
 “retrieving the correct orientation of the concept […]” (Luo col. 1 ¶2 “analyze the content of the scene semantically to determine the correct image orientation”); 
“[…]and a correct orientation of the concept” (previous citation, Luo col. 1 ¶2 “analyze the content of the scene semantically to determine the correct image orientation”)and
“comparing an orientation of the object to the correct orientation to determine whether the object is correctly oriented” (col. 2 last ¶ into col. 3 ¶1 “comparing the pattern of the distribution in the vertical direction with that of the horizontal direction, whereby it is determined whether the image is in the normal position based on the comparison”)

The references are analogous because both deal with identifying multimedia items.
Both references however may not explicitly describe generating a signature for an object. Vrcelj however teaches “generating by a signature generator system (SGS) at least one signature for the at least one object shown in the image” ([0058] “It is the combination of 3-D key point descriptions and their relative geometric location that creates a unique signature for each object suitable for detection.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkarni and Luo with that of Vrcelj since a combination of known methods would yield predictable results. As shown in the reference, it is known in the art to detect an object in an image and generate a signature for it. Thus these signatures would operate in a normal and predictable way with the other cited references allowing for that signature to be used for identity and matching purposes.
Note that claims 26 and 34 recite the same substantial matter as claim 1 only differing in implementation. These additional elements are taught by Kulkarni [0055] “A computer-readable storage medium may be coupled to the processor through local connections such that the processor can read information from, and write information to, the storage medium or through network 
As such, claims 18 and 34 are subject to the same rejection as claim 1.
Regarding claims 19 and 27, the Kulkarni, Luo, and Vrcelj references have been addressed above. Kulkarni further teaches “wherein the signature generated for the object shown in the multimedia content item is robust to noise and distortion” ([0064] “The fingerprinting and search system 100 for both media fingerprinting and identification is readily scalable to very large multimedia databases, has high accuracy in finding a correct clip, has a low probability of misidentifying a wrong clip, and is robust to many types of distortion”)
Regarding claims 20 and 28, the Kulkarni, Luo, and Vrcelj references have been addressed above. Vrcelj further teaches “wherein the image comprises another portion that captures another object; wherein a signature of the object differs from the signature of the imagine” ([0058] “FIGS. 3A, 3B, 3C, 3D, and 3E then describe further details of points of interest identified from 2D images that may be used to derive three-dimensional (3-D) key points which make up compact object representations for a database along with additional descriptive information”)
Regarding claims 21 and 29, the Kulkarni, Luo, and Vrcelj references have been addressed above. Luo further teaches “wherein the orientation of object is determined respective of the spatial location of the at least one signature generated for the object” (col. 5 ¶2 “Many of these semantic objects have unique upright orientation by themselves and their orientations are often correlated with the correct orientation of the entire image (scene)”.)
Regarding claims 22 and 30, the Kulkarni, Luo, and Vrcelj references have been addressed above. Kulkarni further teaches “wherein the concept is determined to match the object when a signature of the concept matches the generated signature for the object over a predefined threshold” ([0070] “These scores are combined, for example, the scores are averaged, for the entire set of query signatures to give an overall score for a particular reference database clip. Based on whether this score is over a threshold, the reference database clip is determined to be a true positive or a false positive”)
Regarding claims 23 and 31, the Kulkarni, Luo, and Vrcelj references have been addressed above. Kulkarni further teaches “wherein upon identification of a matching concept, the signature of the matching concept is returned” ([0068] “Only reference signatures that are "similar" within a distance measure to the query signature are returned”)
Claims 24-25 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. US 2015/0254344 in view of Luo US 7,215,828 further in view of Wolf et al. US 2013/0070046.
Regarding claims 24 and 32, the Kulkarni, Luo, and Vrcelj references have been addressed above. Luo further teaches “comprising, upon determining that the orientation of the object incorrectly oriented according the comparing: generating a corrected multimedia content item by rotating image until the object is in the correct orientation” (claim 9 “rotating the digital image to re-orient the digital image in an upright direction”) and
All references do not explicitly teach transmitting the item. Wolf however teaches “sending the corrected image to the user device for display” ([0008] “the images of participants are rendered digitally in a virtual three-dimensional space, and a head-pose orientation and eye-gaze direction are digitally corrected as internal mathematical computations without the need for a display device. The digitally corrected data are transmitted to a display screen”)

Regarding claims 25 and 33, the Kulkarni, Luo, Vrcelj, and Wolf references have been addressed above. Wolf further teaches “comprising preventing from sending to the user device the image when determining that the orientation of the object incorrectly oriented according to the comparing” ([0006] “the images of participants are rendered digitally in a virtual three-dimensional space, and a head-pose orientation and eye-gaze direction are digitally corrected as internal mathematical computations without the need for a display device. The digitally corrected data are transmitted to a display screen” by transmitting corrected images, incorrect images are prevented from being transmitted.)
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124